                                                                                 ~T'CErVIED
                                                                               in Clerk's Office
                      IN THE UNITED STATES DISTRICT COURT                        JUN 19 2020

                     FOR THE MIDDLE DISTRICT OF TENNESSEE                   U.S. District Cowt
                                                                           Middle District of TN

TAREK ISAAK MENTOURI,              )             CIVIL ACTION 3:19-cv-1076
                     Plaintiff,    )             District Judge Aleta A. Trauger
              VS.                  )             Magistrate Judge Barbara D. Holmes


FIFTH THIRD BANCORP,               )
                     Defendant )




                    PLAINTIFF'S RESPONSE IN OPPOSITION TO
               DEFENDANT'S MOTION FOR SUMMARY JUDGEMENT


       Plaintiff Tarek Isaak Mentouri, proceeding pro se in this matter, respectfully sub-
mits his Response in Opposition to Defendant Fifth Third Bank's Motion For Summary
Judgment.
                                 INTRODUCTION
      The Defendant's Motion for Summary Judgment is a bizarre and glib mixture of
omissions, unintentional admissions, and brazen assumptions based solely on conjec-
ture, stretches, and subterfuges, not based on legal precedent or statutes.
      One example of a combined omission, admission and subterfuge is the Defen-
dant's Declaration from Fifth Third Bank employee Cassandra Colwell. See Document
11-2, Exhibit B, page 2. Defendant's present this Declaration as some of sort of exoner-
ating document, or exonerating testimony.




                                            1
   Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 1 of 22 PageID #: 146
       The State of Tennessee has a Uniform Commercial Code related to Employer (in
case the Plaintiff responsibility for fraudulent endorsement of instruments by employ-
ees/contractors (in this case Casie Tennille Williams). Tennille Williams was never en-
trusted with or employed for accounting or any other financial duty by the Plaintiff. See
Tenn. Code Ann. Section 47-3-405(2). She was hired solely for handy work.
       Defendant admits two checks (instruments) were stolen from the Plaintiff and
"forged" by Tennille Williams and David Eafley. See Document 11, pages 4-5. Defendant
further admits they acted in good faith by contacting the Plaintiff when Eafley presented
the forged $4,500 check. Defendants refused to cash the check based on their policy of
contacting account holders before cashing checks over $3,000.
       Defendant then admits to acting in bad faith by not following this same policy on
the same day with the Tennille Williams check for $3,200 that is the subject of this litiga-
tion. Furthermore, Defendants objected to admitting receiving a recording from the
Plaintiff that is a Fifth Third Bank teller admitting the Defendant's policy is to call and
confirm all checks over $3,000 before cashing. See attached Exhibit A (Defendant's Ob-
jections to Plaintiffs First Set of Interrogatories).
       It is because of the foregoing and several other matters of law and procedure,
that summary judgment should be denied.
                        STANDARD FOR SUMMARY JUDGMENT
       Summary judgment is proper where there is no genuine issue as to any material
fact and the moving party is entitled to judgment as a matter of law. Fed. R Civ. P. 56(a).
In order to prevail on a Motion for Summary Judgment, the moving party must meet the
burden of proving the absence of a genuine issue as to material fact concerning an es-
sential element of the opposing party's claim. Celotex v. Catrett, 477 U.S. 317, 323, 106
S. Ct. 2548,2553, 91 L. Ed. 2d 265 (1986); Street v. J. C. Bradford & Co., 886 F.2d 1472,
1477 (6th Cir.1989). In determining whether the moving party has met its burden, the
Court must view the evidence in the light most favorable to the nonmoving party. Mat-




                                                2
    Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 2 of 22 PageID #: 147
sushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348,
1356, 89 L. Ed. 2d 538 (1986).
   PENDING OBJECTIONS TO INTERROGATORIES (INCOMPLETE DISCOVERY)
       Plaintiff emailed interrogatories to the Defendant on April 21, 2020 (See Exhibit
B). All of the simple questions were related to the audio recording the Plaintiff will use as
evidence at trial. Examples of these simple-to-answer and acknowledge questions:


1.Did Fifth Third receive and review the attached audio phone call from your teller at
306 Gallatin Pike North branch location in Madison, Tennessee on June 28?


2. Please acknowledge with a yes or no that Tennessee is one-party consent state for
recording phone calls pursuant to TN Code § 39-13-601, § 39-13-604.


3. Please acknowledge that federal law also allows recording of with [sic] one-party
consent pursuant to 18 U.S. C. § 2511.


See Exhibit B for the remaining questions.
       Defendant responded to every interrogatory in the same fashion, saying they
were untimely and "seeks irrelevant information that would not be likely to lead to the
discovery of admissible evidence."
       Generally the admission of tape recordings is committed to the discretion of the
trial court. United States v. Cooper, 365 F.2d 246, 250 (6th Cir. 1966), cert. denied, 385
U.S. 1030, 87 S.Ct. 760, 17 L.Ed.2d 677 (1967). Taped recordings are admissible un-
less [they are] incomprehensible..." United States v. Robinson, 763 F.2d 778, 781 (6th
Cir. 1985)("Robinson II "). There is thus a genuine issue of law that must be determined
by the Court, regarding the admissibility of the recording of the Fifth Third Bank teller
and their recitation of the company's check cashing policy.




                                     3
   Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 3 of 22 PageID #: 148
         Plaintiff is proceeding pro se, with contract help from document preparation para-
legals and legal writers. Plaintiff served the interrogatories in good faith 10 days before
the May 1, 2020 deadline on the Scheduling Order. At worst, the Plaintiff displayed ex-
cusable neglect when serving the interrogatories and giving the Defendant 10 days to
respond. Pro se pleadings are also held to a less stringent standard and are to be liber-
ally construed in favor of the pro se litigant. Fazzini v. Ne. Ohio Corr. Ctr., 473 F.3d 229,
231 (6th Cir. 2006).
         Summary judgment should be denied as a matter of law.


 Defendant interpretation of Tenn. Code Ann. § 47-3-406 is invalid, contradictory
                       since Defendant admits violating own policy


         Defendant falsely asserts as an "undisputed fact" that "Mr. Mentouri left at least
two blank checks unattended and unsecured on his kitchen counter while Ms. Williams
was working in his home." See Document 12, Page 4 of 9 PagelD #: 127. Defendants
assert that the Plaintiff "lacked ordinary care" to prevent the crime as a result.
         Defendant asked in Request for Admission, "1. Admit that on or around May 29,
2019, that you left the Checks at Issue unsecured in your residence located at [redact-
ed] Nashville, TN 37207." Plaintiff responded "Plaintiff admits the crimes took place at
his residence [redacted] on or around May 29, 2019. The rest of this is denied." See
Document 11-1, Page 7 of 11 PagelD #: 41 and Page 10 of 11 PagelD #: 44. Defen-
dants entire preclusion argument is thus null due to the falsely asserted "undisputed
fact."
         Defendant's conduct in cashing the fraudulent $3,200 check epitomizes lack of
ordinary care. Defendant Fifth Third Bank (1) did not take the instruments in good faith;
(2) failed to exercise ordinary care; and (3) said failure "substantially contributed" to the
forged signatures. Bank/First Citizens Bank, v. Citizens & Associates, 82 S.W.3d 259,
260 (Tenn. 2002). A "person" as it relates to the statute includes, "an individual, corpora-


                                              n
    Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 4 of 22 PageID #: 149
tion, business trust, estate, trust, partnership, limited liability company, association, joint
venture, government, governmental subdivision, agency, or instrumentality, public cor-
poration, or any other legal or commercial entity." Tenn. Code Ann. § 47-1-201(b)(27).
       Defendant Fifth Third admits that two checks were stolen and presented for cash
at its branches. One check was presented to the bank by David Eafley in the amount of
$4,500. Defendant states, "Upon Mr. Eafley's presentment of the second forged check
for cashing, Fifth Third notified Plaintiff of the attempt. Id. Fifth Third refused to cash the
check presented by Mr. Eafley." See Document 11, Page 5 of 6 PagelD#: 33. However
on the same day, Defendant cashed the $3,200 check without contacting the Plaintiff.
Id. Page 4 of 6 PagelD #: 32. Thus the Defendant practiced ordinary care with one
check, and failed to do so with the other check. Furthermore the tape of the Fifth Third
Bank teller says the check cashing policy requires the bank to contact the drawer when
any check is presented over $3,000.
       The Tennessee Supreme Court defines "good faith" in accordance with the gen-
eral code definition to mean "honesty in fact in the conduct or transaction involved." See
Tenn. Code Ann. § 47-1-201(20). Defendant cannot assert it cashed the $3,200 check in
good faith since it, in good faith, followed its own policy in denying the $4,500 check on
the same day. Defendant failed to exercise ordinary care and is solely responsible for
the Plaintiff's loss. Litigation could have easily been avoided had the Defendant acted in
good faith not only with its check cashing policies, but also with its refund policy on
stolen instruments.
       Summary judgment should be denied.




  Potential recovery of cost, consequential and punitive damages negate Defen-
                      dant's remaining summary judgment claims


                                     5
   Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 5 of 22 PageID #: 150
       Defendant alleges "the language of the [§ 47-3-420(a)] clearly precludes Mr.
Mentouri from recovering consequential damages." See Document 12, Page 5 of 9
Pagel #:128.
       "Courts have held that a conversion action under the Code could support an
award of punitive damages if the bank's conduct is sufficiently aggravated to meet that
jurisdiction's particular punitive standard." McAdam v. Dean Witter Reynolds, Inc., 896
F.2d 750 (1990) (3rd Cir. 1990). The mere act of conversion under [conversion statutes]
does not suffice to entitle the plaintiff to punitive damages. D&G Equip. Co. vs. First Na-
tional Bank of Greencastle, Pa., 764 F.2d 950, 957 n. 6 (3rd Cir 1985). But punitive
damages "could be appropriately predicated on a conversion action under that section
of the Code if the bank's conduct had 'stemmed from malice, conscious indifference to
the rights of others, or reckless disregard of such rights."' Id.
       Tenn. Code Ann. §47-3-420 states in full:
(a) The law applicable to conversion of personal property applies to instruments. An in-
strument is also converted if it is taken by transfer, other than a negotiation, from a per-
son not entitled to enforce the instrument or a bank makes or obtains payment with re-
spect to the instrument for a person not entitled to enforce the instrument or receive
payment. An action for conversion of an instrument may not be brought by (i) the issuer
or acceptor of the instrument or (ii) a payee or endorsee who did not receive delivery of
the instrument either directly or through delivery to an agent or a copayee.


(b) In an action under subsection (a), the measure of liability is presumed to be the
amount payable on the instrument, but recovery may not exceed the amount of the
plaintiffs interest in the instrument.


(c) A representative, including a depositary bank, who has in good faith dealt with an
instrument or its proceeds on behalf of one who was not the person entitled to enforce


                                               A
    Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 6 of 22 PageID #: 151
the instrument is not liable in conversion to that person beyond the amount of any pro-
ceeds that it has not paid out.


Furthermore:


"The remedies provided by chapters 1-9 of this title must be liberally administered to
the end that the aggrieved party may be put in as good a position as if the other party
had fully performed but neither consequential or special damages nor penal damages
may be had except as specifically provided in chapters 1-9 of this title or by other rule of
law." Tenn. Code Ann. § 47-1-305(a).


       The law clearly states a presumption of limited recovery, similar to how every de-
fendant in criminal court is presumed innocent. However, many are found guilty after
trials. The Court has the power to liberally administer the conversion statute in its own
discretion.
       It's undisputed that Fifth Third acted in bad faith since it followed its own policy by
verifying one stolen check with the Plaintiff, then failed to follow the same policy with the
other stolen check on the very same day. The state of Tennessee defines "good faith"
as "honesty in fact in the conduct or transaction involved." See Tenn. Code Ann. § 47-1-
201(20). It's hard to imagine a jury deciding Fifth Third acted in good faith when they fol-
lowed their own policies one minute and arbitrarily ignored said policies the next, caus-
ing severe harm to the Plaintiff.
       Plaintiff will also be entitled to recover costs related to this litigation. Defendant
has essentially conceded that this entire litigation was unnecessary; that the Plaintiff
was forced to file suit because Fifth Third failed to follow its own policies in good faith
when the entire incident could have been resolved without Court and additional costs to
both parties. Defendant stated twice in its Summary Judgment motion that Plaintiff
should only be able to recover the $3,200 face value of the check, after the Plaintiff has


                                     M
   Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 7 of 22 PageID #: 152
spent over $2,000 in paralegals, document preparations, filing fees and other costs just
to get Fifth Third to follow its own policies.
       Federal Rule of Civil Procedure 54(d) entitles a prevailing party to recover both
taxable and nontaxable costs unless a federal statute dictates otherwise. See In Marx v.
Gen. Revenue Corp., 133 S. Ct. 1166 (2013).
       Based on all of the foregoing, summary Judgment should be denied as several
disputes of material fact exists, discovery is complete, and the defendant's motion is
simply a lot of boiler-plate language from Rule 56 and misinterpretation of federal
precedent.


          Respectfully submitted on this                   day of December, 2019




                                    Tarek Isaak Mentouri
                                     1801 Glade Street
                                    Nashville, TN 37207
                                   Tmento0l@gmaii.com
                                       770-895-5046

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served via
email on the same day of filing, to counsel of the Defendant:

                              Zachary Miller: zmiller@burr.com

                            Jordan Puryear: jpuryear@burr.com

                            Athena Gosnell: agosnell@burr.com



                                    Tarek Isaak Mentouri




                                                 n
    Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 8 of 22 PageID #: 153
IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF TENNESSEE AT NASHVILLE

TAREK ISAAK MENTOURI, )

 •        ) CIVIL ACTION NO. 3:19-cv-1076
     Plaintiff,)


 •         ) District Judge Aleta A. Trauger
     V.)


 •         ) Magistrate Judge Barbara D. Holmes
     FIFTH THIRD BANCORP.,) ) Defendant.)
     DEFENDANT'S FIRST SET OF INTERROGATORIES TO
     PLAINTIFF
     Defendant Fifth Third Bank, National Association ("Fifth Third"),
     incorrectly named in the complaint and subsequent filings as "Fifth
     Third Bancorp" by and through counsel, pursuant to Federal Rules
     of Civil Procedure 26 and 33 hereby propounds its First Set Inter-
     rogatories to Tarek Isaak Mentouri as follows:
     DEFINITIONS

A. Document - As used herein, "document" shall be used in its broadest
possible sense, and shall mean any tangible or intangible thing upon
which information is or has been stored, recorded or communicated in
your custody, control or possession, or of which you have knowledge,
including without limitation, electronically stored information, letters,
correspondence, e-mails, invoices, contracts, agreements, purchase or-
ders, leases, deeds, covenants, restrictions, permits, work orders, letters
of intent, drawings, drawing revisions, specifications, requests for in-
formation and responses to requests for information, architect's supple-
mental instructions, submittals, shop drawings, samples, memoranda,
tapes, stenographic and handwritten notes, microfilm, bulletins, circu-

                                     0
  Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 9 of 22 PageID #: 154
Lars, pamphlets, studies, reports, notices, diaries, summaries, books,
messages, instructions, pictures, film, graphs, statistical

43227886 v 1


compilations, magnetic discs, records and tapes and other media, com-
puter cards, tapes, printouts, reports and other machine-readable records
and data, sound recordings, and every draft or copy of a document which
is not identical to the original or which draft or copy contains any com-
mentary or notation whatsoever that does not appear on the original.
B. Person - As used herein, "person" shall mean a natural person or an
artificial person, including partnerships, corporations, proprietorships,
unincorporated associations, governmental bodies or any other legally
cognizable entities.
C. Date - As used herein, "date" shall mean the exact day, month and
year, if known, or, if the exact date is not known, the best available ap-
proximation.
D. Communication - As used herein, "communication" shall include any
oral utterance made, heard or overheard, whether in person or by tele-
phone or otherwise, as well as every document and every other mode of
intentionally conveyed meaning.
E. Identify - As used herein, "identify" when used in reference to:
(1) A person who is an individual, shall mean to state his or her full
name, present or last known residence address (designating which), and
present or last known position or business affiliation (designating
which), job title, employment address, business and residence
telephone numbers;
(2) A person who is a firm, partnership, corporation, proprietorship,

association, financial institution, or other organization or entity, shall
mean to state its full name and present or last known address and tele-

                                     10
   Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 10 of 22 PageID #: 155
phone number (designating which), the legal form of such entity or or-
ganization and the identity of its chief executive officer;
43227886 v 1 2.


(3) An oral or written communication, the date, subject matter, commu-
nicator, communicatee, nature of the communication, place or places
where the communication occurred, whether it was recorded or other-
wise memorialized, and the identity of any witness thereto;
(4) A document, shall mean to state the title (if any), the date, author,
sender, recipient, the identity of persons signing it, type of document
(i.e., a letter, memorandum, book, telegram, invoice, etc.) or some other
means of identifying it (e.g., invoice number), the names of the persons
known to have seen the document or to have received copies, its present
location or custodian, and a description of its contents (in lieu of stating
the foregoing information, you may attach a legible copy of a document
to their responses hereto, specifying the particular Interrogatory to which
the copy is in response and identifying the present custodian of the orig-
inal).
If any document which you would have identified in response to any In-
terrogatory or Request was but is no longer in your present possession or
subject to your control or is no longer in existence, in addition to all of
the above information of which you have knowledge, "identify" shall
also mean to state whether any such document is or has been missing,
lost, destroyed, transferred to others or otherwise disposed of, and in any
such instance to set forth the surrounding circumstances in any autho-
rization for such disposition, to state the approximate date of such dispo-
sition, and, if known, the present location and custodian of such docu-
~F1 - II

F. State all Facts and Circumstances - As used herein, "state all facts and
circumstances" means to provide a reasonable summary of all facts and
circumstances discoverable or known to you or your attorneys. When
used in reference to a denial of an allegation of the pleadings, "state all
                                      11
   Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 11 of 22 PageID #: 156
facts" shall include all facts negating, as well as supporting, the allega-
tion.
43227886 v 13


G. You, Your, or Plaintiff - As used herein, "you" or "your" shall mean
Tarek Isaak Mentouri and any person or persons acting or purporting to
act in any manner on Tarek Isaak Mentouri's behalf.

H. Defendant - As used herein, "Defendant" shall mean Defendant Fifth
Third Bank, National Association.

I. Complaint - As used herein, "Complaint" shall mean the Complaint
that Plaintiff filed in this action [ECF No. 1].

J. Answer - As used herein, "Answer" shall mean the Answer Affirma-
tive and Defenses that was filed by Defendant in response to the Com-
plaint [ECF No. 8] .

K. Checks at Issue —As used herein, "Checks at Issue" shall mean the
check or checks that were stolen by Casie Tennille Williams on or
around May 29, 2019.
INSTRUCTIONS
A. Objections Based on Privilege - In the event that any information,
documents or things requested herein are withheld under a claim of priv-
ilege, please provide the following information with respect to each such
document or thing:

(1) The type of document or thing, its general subject matter and the
place and approximate date it was prepared or created;

(2) The name and title of each person who prepared or created the doc-
ument or thing and the name and title of each other person who has re-
ceived or examined the document or thing or a copy thereof;



                                      12
   Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 12 of 22 PageID #: 157
(3) A statement of the circumstances which bear on whether or not the
claim of privilege is appropriate and whether the privilege that is
claimed should extend to all or just to part of the document or thing; and

43227886 v14


(4) The numbers of each specification to which the document or thing
otherwise would be responsive.
B. To the extent any information called for by these Interrogatories or
Requests is unknown to you, so state, and set forth such remaining in-
formation as is known. If any estimate can reasonably be made in place
of unknown information, also set forth your best estimate, clearly desig-
nated as such, in place of unknown information, and describe the basis
upon which the estimate is made.
C. Documents no longer in your possession - If any document which you
would have produced in response to any Request was but is no longer in
your present possession or subject to your control or is no longer in exis-
tence, please state whether any such document is:
 •     (1) Missing or lost;

 •    (2) Destroyed;

 •    (3) Transferred to others;

 •    (4) Otherwise disposed of and, in such instance, set forth the sur-
      rounding

circumstances in any authorization for such disposition and to state the
approximate date of any such disposition, and, if known, state also the
present location and custodian of such document.

                                     13
  Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 13 of 22 PageID #: 158
D. These Interrogatories and Requests, and all subsequent Interrogato-
ries and Requests, shall be deemed continuing until and during the
course of trial. Information sought by these Interrogatories and Requests
that you obtain after you serve your responses are requested to be dis-
closed by a supplemental response without further request from you.

INTERROGATORIES
1. Identify each person who supplied any information or otherwise as-
sisted with the preparation of your responses to these Interrogatories
and/or Defendant's First Request for

43227886 05


Production of Documents to Plaintiff and/or Plaintiff's First Request for
Admissions to Plaintiff served herewith.

RESPONSE:

2. Identify any and all persons who you believe to have knowledge of
facts that you contend support any claim you have asserted as to the
facts and claims asserted in your Complaint, and for each person identi-
fied, state a summary of the relevant facts known to the person.

RESPONSE:

3. Identify any person whom you expect to call as a witness in the ac-
tion, and for each person identified, state the subject matter on which
each is expected to testify, as well as the substance of the facts and opin-
ions to which each is expected to testify, and a summary of the grounds
for each opinion.
RESPONSE:

4. State all facts and circumstances which you contend support Count
One asserted in your Complaint.


                                     14
  Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 14 of 22 PageID #: 159
RESPONSE:

5. State all facts and circumstances which you contend support Count
Two asserted in your Complaint.

RESPONSE:
43227886 06


6. State all facts and circumstances surrounding any "financial loss" or
"usurpation of opportunities" (as referenced in ~ 13 of the Complaint)
that you allegedly have suffered as a result of the allegations asserted in
the Complaint.

RESPONSE:

7. State all facts and circumstances surrounding any consequential dam-
ages (as referenced in ~ 15 of the Complaint) that you allegedly have
suffered as a result of the allegations asserted in the Complaint.
RESPONSE:
8. State all facts and circumstances surrounding your business relation-
ship with Casie Tennille Williams, including but not limited to: the
method of hiring used to obtain her services, any vetting process you
undertook prior to hiring her as either an employee or independent con-
tractor.

RESPONSE:
9. Please identify the exact location, including but not limited to, the ad-
dress, room, fixture and/or specific piece of furniture, of the Checks at
Issue on the date they were allegedly stolen by Casie Tennille Williams.
RESPONSE:




                                     15
  Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 15 of 22 PageID #: 160
10. State all facts and circumstances regarding the exact nature and
scope of work Casie Tennille Williams was hired to complete on or
around May 29, 2019, including, but not limited to,
43227886 v 1   7
the amount of payment and/or compensation she was to receive, and the
method of payment and/or compensation.

RESPONSE:
11. Have you ever been involved in any legal action, whether civil or
criminal, as either plaintiff or defendant? If so, please identify: (a) the
jurisdiction and court in which the action was filed, (b) the style and case
number of the action, and (c) the outcome and/or prevailing party of the
action.

RESPONSE:

12. Identify any oral or written communication between you and Casie
Tennille Williams regarding the Checks at Issue, or any of the facts al-
leged in the Complaint.
RESPONSE:

13. Identify any oral or written communication between you and Defen-
dant regarding the Checks at Issue, or any of the facts alleged in the
Complaint.
RESPONSE:

14. Identify any oral or written communication between you and any
person regarding the Checks at Issue, or any of the facts alleged in the
Complaint.
RESPONSE:
43227886 v1    8

                                       W.
    Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 16 of 22 PageID #: 161
                   15.    Identify any oral or written communication which you intend to introduce as

       evidence in the trial of this matter.

                   RESPONSE:



                   16.    Identify any document or documents that you intend to introduce as evidence in the

       trial of this matter.

                   RESPONSE:



                   Respectfully submitted this 27th day of March, 2020.




                                                      'Zachary D.Nil%r, Esq. (BPR 4032674)
                                                   ""BURR & IF~ORM N, LLP
                                                       222 Second`Av nue South, Suite 2000
                                                       Nashville, TN 37201
                                                       Telephone: (615) 724-3216
                                                       Facsimile: (615) 724-3316
                                                       E-mail: zmiller@burr.com

                                                       Attorney for Defendant
                                                       FIFTH THIRD BANK, NATIONAL ASSOCIATION




      43227886 0




                                                         17
Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 17 of 22 PageID #: 162
                                             CERTIFICATE OF SERVICE
                     I hereby certify that a true and correct copy of the foregoing document has been served by

      email and first-class, United States mail, postage prepaid, on this the 27th day of March, 2020:


                                                   Tarek Isaak Mentouri
                                                    1801 Glade Street
                                                   Nashville, TN 37207
                                                  Tinento0l@gmail.com



                                                                            J~
                                                          OP: CO SEL




      43227886   A                                          10




                                                           .m

Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 18 of 22 PageID #: 163
   • tmento0l <tmento0l@gmailxom>                                                                                                                      4M>   Tue, Apr 21, 11:45 AM
     to Zachary -

    Hello Sir, h        from:   tmento0l <tmento01 @gmail.com>                          ilerrogatories you sent me. I emailed them to you weeks ago.
                          to:   "Miller, Zachary" <zmiller@burr.com>
    Thank you
                        date:   Apr 21, 2020,11:45 AM
     "'              subject:   Re: Mentouri v. Fifth Third Bank (Discovery Requests)
                   mailed-by:   gmail.com
    2 Attachtr




     ® ExhlbitA.m4a             ,,    ,',J   Interaggatory.pages   I




TYPE TO ENTER A CAPTION.




                                      19
    Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 19 of 22 PageID #: 164
Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 20 of 22 PageID #: 165
                                                                                                                             Presorted
                                                                                                                           Flrst{lass Mall
                                                                                                                          U5. Postage Paid
      359332... Nd                                                                       t                                    C2M LLC
      IsaacMentouri                                                                                                             22202
      1801 Glade St
      Nashville, TN 37207-4906
                                                                                         1




        ..., . """"•""•'•'
              "SNOLP 480
Q1
              itrict                                                                         1
      No. 3!19-0107sd                                                                                 RECEIVED
      801 Broadway Ste 800                                                                   'j
      Nashville, TN 37203-3869                                                                      in Clerk's ~fflCe
                                                                                                      JUN 19 2020
     ~Ii lllil +lillllllll          1~i~llll i'
                                              1'I1111
                             1~11                    ~'llilli~ll llll   l'Iltlll~l
                                                                                     _             U.S. District Court
                                                                                                  Middle District of TN




            Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 21 of 22 PageID #: 166
Case 3:19-cv-01076 Document 14 Filed 06/19/20 Page 22 of 22 PageID #: 167
